(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble et al (US Patent Pub. 20140128979A1) in view of Reinert et al (US Patent Pub. 20040044295A1).
Womble discloses a method for the enhancement of fluoroscopic registration in real time for placement of pedicle screws, vertebral augmentation or interbody spacers/artificial discs during spine surgery (implants for spinal therapy).  Specifically in regards to claim 1 and 15, Womble discloses creating, by an imaging device in a first position for lateral imaging, a lateral 
 Reinert discloses a method for the enhancement of fluoroscopic registration in real time for placement of pedicle screws, vertebral augmentation or interbody spacers/artificial discs during spine surgery (graphical user interface for computer assisted surgery).  Specifically in regards to claim 1 and 15, Reinert discloses creating a lateral image (504) of a vertebral body (area shown in 510,512)  in which the superior endplate is at least partially visualized (Fig. 1-3B 
In regards to claim 2, Womble discloses wherein the pin is smooth (Womble recites the use of a guide pin that is inserted into the disc space, and since the reference does not recite wherein the pin has threads a person of skill could determine that it would be smooth.) (Page 4 Para. [0120]-[0121]).


Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble in view of Reinert as applied to claim 1 above, and further in view of Barrick (US Patent 6477400B1)
Womble in view of Reinert recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a device therein. In regards to claim 4, Womble recites the use of a guide pin (Page 4 Para. [0120]-[0121]).  However, the combination is silent as to the pin being driven by a drill.
 Barrick recites a method for the enhancement of fluoroscopic registration (fluoroscopic image guided orthopaedic surgery system with intraoperative registration).  Specifically in regards to claim 4, Barrick recites wherein a pin (guide pin 302) is advanced by a drill (301) (Fig. 3; and Col. 4 line 63 to Col. 5 line 9).    It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the method so that the pin of Womble is inserted with a drill in view of Barrick in order to have means to guide a screw into place and to quickly insert the pin into place rather than doing it manually.

Claims 6-9 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble in view of Reinert as applied to claim 1 above, and further in view of Lieberman (US Patent 7396360B2).
Womble in view of Reinert recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  In regards to claim 6, Womble in view of Reinert disclose wherein the guide pin is inserted into the pedicle as recited above in claim 1, and Reinert further discloses the use of an awl (Reinert: Fig. 4, and Page 5-6 Para. [0053] and Page 6 Para. [0055]).  However, they are silent as to a targeting claims 6 and 14, Lieberman recites wherein a targeting device (10) comprising a housing (16,18,24,26) is connected to multiple pins (12,14) including the pin advanced into the vertebral body to provide for the placement of an awl, or a cannula (28), into the pedicles for screw, cement or interbody device placement (As can be seen in Fig. 1 and Fig. 13, a threaded guide wire 120 and a cannula 28 are inserted into the pedicle area, the wire 120 behaves like an awl by means of creating a pathway into the surgical site.) (Fig. 1; and Col. 4 lines 47-54, Col. 10 lines 11-30).  In regards to claim 7, Lieberman recites wherein the targeting device (10) is adapted to be placed on a patient’s skin for minimally invasive surgery or open surgery placement (As can be seen in Fig. 9, the apparatus is as much on the patients skin as applicant’s invention shown in Fig. 9.) (Fig. 9).  In regards to claim 8, Lieberman recites wherein the multiple pins (12) are movably mounted within pin guides (openings within 16,18 for 12 and 14) that are slidably mounted on a track (20) of the targeting device (10) (The blocks 16,18 can be rotated around the axis of the member 12 and slide along the axis of member 12.) (Fig. 1 and 4-4A; and Col. 5 lines 10-55).  In regards to claim 9, Lieberman recites wherein the track (member 12) is curved so that the position and angle of the pins (12,14) can be adjusted (The blocks 16,18 can be rotated around the axis of the member 12 and as is seen in Fig. 1 the rod is curved.) (Fig. 1 and 4-4A; and Col. 5 lines 10-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Womble in view of Reinert by modifying the Womble reference to include a targeting device in view of Lieberman in order to have a minimally invasive apparatus for accurately and repeatably placing screws as needed (Col. 1 lines 39-41).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii in view of Womble in view of Reinert and Lieberman as applied to claim 9 above, and further in view of Koutrouvelis (US Patent 5575798).
Womble in view of Reinert and Lieberman recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  In regards to claim 10, Lieberman recites pins and pin guides (Fig. 1) as recited above.  However, they are silent as to an angled device. Koutrouvelis recites a method for spinal surgery (stereotactic device).  Specifically in regards to claim 10, Koutrouvelis recites wherein the instrument (99) and the guide (20) are operatively connected to one or more angled guide devices (guide device 10) for moving them to desired positions on a patient (Fig. 5-6; and Col. 7 line 13-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Womble in view of Reinert and Lieberman by modifying the Womble reference to include an angled guide device in view of Koutrouvelis in order to have a simple way to align a device with a patient (Col. 7 lines 13-36).

Claims 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble in view of Reinert and Lieberman applied to claim 6 and 9 above, and further in view of Boehm, Jr. et al  (US Patent 20070016199A1).
Womble in view of Reinert and Lieberman recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  However, they are silent as to the targeting device being radiolucent, or an awl having a goniometer. Boehm recites a method for spinal surgery (systems, methods and tools for spinal surgery).  Specifically in regards to claim 11, Boehm recites wherein the housing (142) of the claim 12, Boehm recites wherein the awl (87) is provided with a goniometer (146) (Boehm recites that hollow guide 148 is traversed by one of the dilators or sheath 81 and is used to establish the desired trajectory of tissue dissecting instruments.  The Oxford English dictionary recites that ta goniometer is merely an instrument used for measuring angles therefore the cradle 146 meets this limitation.) (Fig. 13, 23, and 6; and Page 6 Para. [0051] and Page 3 Para [0036]-[0037]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify combination by modifying the awl of Reinert to have a goniometer, and to modify the Womble reference to have a targeting device composed of a radiolucent material change the material of the targeting device (10) of Leiberman to be translucent as taught in Boehm in order to allow for the user to visualize the surgical site and to establish the desired trajectory of the instruments (Page 6 Para. [0051]).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble  in view of Reinert and Lieberman as applied to claim 6 above, and further in view of Siczek et al (US Patent 5129911).
Reinert in view of Barrick and Lieberman recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  However, they are silent as to a C-arm housing. Siczek recites a method (orbital aiming device).  Specifically in regards to claim 13, Siczek recites a C-arm housing (housing of c-arm .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble in view of Reinert as applied to claim 1 above, and further in view of Culbert (US Patent Pub. 20050216026A1).
Womble in view of Reinert recite a method for creating lateral images, advancing a pin into a vertebral body, rotating a fluoroscopic image, and positioning a pedicle screw.  In regards to claim 16, Womble in view of Reinert disclose wherein the guide pin is inserted into the vertebral body as recited above in claim 1.  However, they are silent as to a targeting device connected to multiple pins including the pin advanced into the vertebral body, the targeting device comprising a housing, the housing comprising a track within which multiple pin guides for mounting the multiple pins are mounted, and the track is curved so that the position and angle of the multiple pins can be adjusted.
Culbert recites a method for spinal surgery (guidance system for spinal stabilization, Fig. 3).  Specifically in regards to claim 16, Culbert discloses wherein a targeting device (100) is connected to a pin (52), the targeting device (100) comprising a housing (38 connected to 102), the housing (38 connected to 102) comprising a track (102) within which a pin guide (106) for .

NEW GROUNDS OF REJECTION
In regards to this appeal, Examiner notes that no new grounds of rejection have been made.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  In regards to this appeal, Examiner notes that no grounds of rejection have been withdrawn.